United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
CORRECTIONAL INSTITUTION, Pekin, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-882
Issued: August 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2007 appellant filed a timely appeal from the December 15, 2006 merit
decision of the Office of Workers’ Compensation Programs, which awarded compensation for
permanent impairment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
to review the merits of the schedule award.
ISSUE
The issue is whether appellant has more than a seven percent permanent impairment of
his right lower extremity or more than a four percent permanent impairment of his left.
FACTUAL HISTORY
On July 1, 2005 appellant, then a 45-year-old correctional officer, sustained an injury in
the performance of duty: “Between 6:00 p.m. and 11:30 p.m. I picked up 10 military duffle bags
weighing from 50-90 lbs each. I don’t know which bag caused my lower back, both legs and left

arm to hurt, but by the end of my shift the pain in those areas increased.” The Office accepted
his claim for sprain/strain lumbar region.
On October 5, 2006 appellant filed a claim for a schedule award. He submitted a
June 29, 2006 evaluation by Dr. John W. Ellis, Board-certified in family and environmental
medicine. Dr. Ellis related appellant’s history and complaints and described his findings on
examination. He reported that appellant had a 6 percent impairment of his right lower extremity
due to a Grade 3 (40 percent) sensory and Grade 4 (10 percent) motor deficit of the L5 spinal
nerve root. Dr. Ellis reported that appellant had a 7 percent impairment of the left lower
extremity due to a Grade 3 (50 percent) sensory and Grade 4 (10 percent) motor deficit of the L5
spinal nerve root.
On December 2, 2006 an Office medical adviser reviewed Dr. Ellis’ findings and
determined that appellant had a seven percent impairment of the right lower extremity due to a
Grade 4 sensory and Grade 3 motor deficit of the L5 spinal nerve root. He also determined that
appellant had a four percent impairment of the left lower extremity due to a Grade 4 sensory and
Grade 4 motor deficit of the L5 spinal nerve root.
On December 15, 2006 the Office issued a schedule award for a seven percent
impairment of the right lower extremity and a four percent impairment of the left. This appeal
followed.1
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.3
ANALYSIS
Impairment due to sensory and motor loss of a spinal nerve root affecting the lower
extremity is determined by the grading scheme and procedure set forth on pages 423 and 424 of
the A.M.A., Guides. Dr. Ellis, the examining family practitioner, identified an impingement of
the L5 spinal nerve root. He graded the severity of the sensory loss on the right at 40 percent,
placing it within Grade 3, or “Distorted superficial tactile sensibility (diminished light touch and
two-point discrimination), with some abnormal sensations or slight pain, that interferes with

1

On appeal, appellant submits a January 11, 2007 report from Dr. Ellis. The Board has no jurisdiction to review
this report. The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision. 20 C.F.R. § 501.2(c).
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed.
2001).

2

some activities.”4 Multiplying the severity of the loss (40 percent) by the maximum impairment
caused by an L5 sensory deficit (5 percent),5 Dr. Ellis correctly determined that appellant had a 2
percent impairment of his right lower extremity due to sensory loss.
Dr. Ellis graded the severity of the motor loss on the right at 10 percent, placing it within
Grade 4, or “Active movement against gravity with some resistance.”6 Multiplying the severity
of the loss (10 percent) by the maximum impairment caused by an L5 motor deficit (37 percent),
he correctly determined that appellant had a 3.7 percent impairment of his right lower extremity
due to motor loss, which rounds to 4 percent.
If there is both sensory and motor impairment of a nerve root, the impairment percents
are combined using the Combined Values Chart.7 A two percent sensory impairment combines
with a four percent motor impairment for a six percent total impairment of the right lower
extremity, as Dr. Ellis calculated.
The only thing Dr. Ellis did differently on the left was to grade the sensory deficit at 50
percent. Multiplying this by the maximum impairment caused by an L5 sensory deficit (5
percent),8 he found that appellant had a 2.5 percent impairment of his left lower extremity due to
sensory loss. This round to three percent or one percent more than on the right. A three percent
sensory impairment combines with a four percent motor impairment for a seven percent total
impairment of the left lower extremity, again as Dr. Ellis calculated.
The Board finds that Dr. Ellis properly applied the A.M.A., Guides to calculate
appellant’s impairment. The Office medical adviser appears to have inadvertently reversed the
grades reported for sensory and motor deficits on the right. Moreover, he did not explain how he
determined the percentage impairments due to motor deficits. The Office medical adviser’s
opinion therefore is of diminished probative value.
The Board will modify the December 15, 2006 schedule award to reflect that appellant
has a six percent impairment of his right lower extremity and a seven percent impairment of his
left. As this entitles appellant to more weeks of compensation, the Board will remand the case
for appropriate payment.
CONCLUSION
The Board finds that appellant has less than a seven percent permanent impairment of his
right lower extremity and more than a four percent permanent impairment of his left. The

4

A.M.A., Guides 424 (Table 15-15).

5

Id. (Table 15-18).

6

Id. (Table 15-16).

7

Id. at 423; see id. at 604 (Combined Values Chart).

8

Id. (Table 15-18).

3

examining physician correctly calculated these impairments as six and seven percent
respectively.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed as modified. The case is remanded for further
action consistent with this opinion.
Issued: August 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

